People v Taylor (2017 NY Slip Op 06681)





People v Taylor


2017 NY Slip Op 06681


Decided on September 28, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: September 28, 2017

108099

[*1]THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
vJEFFREY A. TAYLOR, Appellant.

Calendar Date: September 8, 2017

Before: McCarthy, J.P., Egan Jr., Lynch, Devine and

	 Pritzker, JJ.

Mitch Kessler, Cohoes, for appellant.
Stephen K. Cornwell Jr., District Attorney, Binghamton (Stephen D. Ferri of counsel), for respondent.

Pritzker, J.

MEMORANDUM AND ORDER
Appeal from a judgment of the County Court of Broome County (Smith, J.), rendered November 2, 2015, convicting defendant upon his plea of guilty of the crime of criminal contempt in the first degree.
In satisfaction of a superior court information and another pending charge, defendant pleaded guilty to criminal contempt in the first degree. At sentencing, defendant made a pro se motion to withdraw his plea, asserting that the plea was involuntary inasmuch as, among other things, he was coerced by and received ineffective assistance of counsel. After making certain inquiries, County Court refused to accept the handwritten motion because it was submitted pro se and not by defense counsel;
however, the court also noted that, if it were to consider the motion, it would be denied. The court then sentenced defendant, as a second felony offender, in accordance with the plea agreement to a prison term of 1½ to 3 years. Defendant appeals.
We are unpersuaded by defendant's contention that County Court erred in denying his motion to withdraw his plea. County Court expressly and correctly noted that, if considered, the motion would be denied as the record reflected that defendant denied that he had been threatened or coerced by anyone into accepting the plea. Furthermore, there is no indication in the record that the plea was the result of "innocence, fraud or mistake in the inducement" (People v Taylor, 135 AD3d 1237, 1237 [2016] [internal quotation marks and citation omitted], lv denied 27 NY3d [*2]1075 [2016]; see People v Waters, 80 AD3d 1002, 1003 [2011], lv denied 16 NY3d 864 [2011]; People v Singletray, 51 AD3d 1334, 1334-1335 [2008], lv denied 11 NY3d 741 [2008]).
McCarthy, J.P., Egan Jr., Lynch and Devine, JJ., concur.
ORDERED that the judgment is affirmed.